Citation Nr: 1103902	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-28 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
from October 2005 to November 2009 for anxiety neurosis with 
depressive features and headaches.

2.  Entitlement to a disability rating in excess of 50 percent 
subsequent to November 2009 for anxiety neurosis with depressive 
features and headaches.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to April 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision.  It was previously before 
the Board in July 2009, when it was remanded for further 
procedural and evidentiary development.  Following such 
development, the RO granted a disability rating of 50 percent, 
effective in November 2009, the date of a VA examination report 
which supported a finding that his anxiety neurosis had increased 
in severity.  As this grant does not represent a complete grant 
of the benefits sought on appeal, the case has been returned to 
the Board for consideration of whether higher disability ratings 
are warranted for the entire time period at issue.  AB v. Brown, 
6 Vet. App. 35 (1993).

In a recent decision, the Court held that if the claimant or the 
record reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased rating 
is sought, then part and parcel to that claim for an increased 
rating is whether a total rating based on individual 
unemployability is warranted as a result of that disability.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the 
Veteran asserts that he cannot work, and a private medical 
opinion supports the notion that his anxiety neurosis prevents 
him from maintaining employment.  The Board has therefore 
characterized the issue on appeal as including a claim for 
unemployability compensation benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran when 
further action on his part is required.


REMAND

In the effort to identify the level of impairment resulting from 
the Veteran's service-connected anxiety neurosis with depressive 
features and headaches, the Board requested an expert medical 
opinion from a VA psychiatrist based upon a review of the 
information contained in the Veteran's claims file.  In 
particular, informed opinion as to what portion of the Veteran's 
overall psychiatric impairment is related to his service-
connected anxiety neurosis versus nonservice-connected 
personality disorders is needed for an equitable resolution of 
his appeal.  Following review of the claims file, the 
psychiatrist concluded that the evidence of record was not timely 
enough to accurately assess the questions at issue and that much 
of the mental health evidence is conflictive.  The psychiatrist 
recommended that an updated psychiatric report be obtained 
including longitudinal evidence, detailed mental status 
examination, a description of daily functions, clarification of 
work status, and diagnoses following the DSM-IV standards.

As the case must be remanded anyway, the Veteran's VA treatment 
records should be updated for the file.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  If the Veteran has received pertinent 
private medical and/or mental health care, he is hereby notified 
to inform the VA so that records reflecting this care may be 
obtained in support of his appeal, as well.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA 
medical treatment afforded to the veteran 
by the North Texas Health Care System 
subsequent to March for inclusion in the 
claims file.

2.  After the records requested above have 
been obtained, the veteran should be 
afforded a VA psychiatric examination to 
identify all functional impairment related 
to the Veteran's service-connected anxiety 
neurosis.  The claims folder must be made 
available to the examiner for review before 
the examination.  Due to the conflicting 
nature of the existing psychologist-
generated records, the examination should 
be conducted by a psychiatrist.  All tests 
and studies deemed helpful by the examiner 
should be performed in conjunction with the 
examination.  Following records review and 
a clinical interview, the examiner is 
requested to provide a narrative report 
which includes longitudinal evidence, 
detailed mental status examination, a 
description of daily functions, 
clarification of work status, and diagnoses 
following the DSM-IV standards.  Additional 
explanation as to what portion of the 
Veteran's overall psychiatric impairment is 
related to his service-connected anxiety 
neurosis versus nonservice-connected 
personality disorders is requested.  The 
complete rationale for all conclusions 
should be fully explained.  

3.  After the development requested above 
has been completed, to the extent possible, 
the RO should again review the record, 
performing any additional evidentiary 
development which may become apparent so as 
to allow an informed adjudication of the 
issues reflected on the title page of this 
appeal.  If the benefits sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  In 
addition, if the Veteran's inferred claim 
for a total disability rating based upon 
individual unemployability due to service-
connected disabilities is denied, the 
Veteran must be provided with a summary of 
the evidence relating to this particular 
issue and a summary of the applicable laws 
and regulations with appropriate citations 
and discussion of how the laws and 
regulations affected the determination.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).




_________________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


